11/03/2021
         IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                               Assigned on Briefs June 29, 2021

            STATE OF TENNESSEE v. JOHNNY SUMMERS CAVIN

                   Appeal from the Criminal Court for Sullivan County
                       No. S72963 James F. Goodwin, Jr., Judge
                        ___________________________________

                                 No. E2020-01333-CCA-R3-CD

                           ___________________________________

Robert L. Holloway, Jr., J., dissenting.
       I respectfully dissent from the majority’s holding that this court does not have
jurisdiction to address the merits of this case.
       On August 20, 2020, the Defendant pled guilty pursuant to a plea agreement that
expressly provided that restitution would be determined at a September 25, 2020 restitution
hearing. The prosecution prematurely filed the judgments before the restitution hearing
and before the sentence was imposed. “Payment of restitution . . . alone or in addition to
any other sentence” is an alternative sentencing. Tenn. Code Ann. § 40-35-
104(c)(2)(2020). A restitution hearing, just like any other hearing to determine if a
defendant should receive an alternative sentence, is a sentencing hearing. Unless the
sentence is agreed upon, [b]efore imposing sentence or making other disposition upon
acceptance of a plea of guilty . . ., the court shall conduct a sentencing hearing without
unreasonable delay[.]”1 Because restitution was to be determined, the sentence was not
agreed upon. I agree with the majority’s determination that “the judgments filed on August
20, 2020, did not constitute final judgments” and that “the trial court retained jurisdiction
to enter a restitution order and amended judgments.”
       Following the September 25 hearing, the trial court entered a restitution order which
provided in part: “After consideration of the [D]efendant’s ability to pay and the victim’s
pecuniary loss, the Court orders restitution in the amount of $5,500. This amount shall be
paid through the Board of Probation and Parole during the [D]efendants’ supervision.”
Based on this provision, the majority found State v. Rodney Northern, No. E2009-01969-
CCA-R3-CD, 2010 WL 2852288 (Tenn. Crim. App. July 21, 2010) to be instructive,
stating “[i]n Rodney Northern . . . the restitution order did not include payment terms as
statutorily required and deferred establishing a payment schedule to the probation officer.

1
 A capital case in which a verdict of death is possible is an exception. Tenn. Code Ann. § 40-35-203(c)
(2020).
2010 WL 2852288, at *4.” (Emphasis added). I have found no statute nor published
opinion requiring that the trial court establish a payment schedule, and in my opinion,
having the probation officer monitor compliance with a condition of probation does not
amount to deferring the establishing a payment schedule.
        Tennessee Code Annotated section 40-35-304 provides “procedural aspects of
restitution where imposed as a condition of probation.” Tenn. Code Ann. § 40-35-304
(2020), Sentencing Comm’n Cmts. Section 40-35-304(c) states:
              The court shall specify at the time of the sentencing hearing the
       amount and time of payment or other restitution to the victim and may permit
       payment or performance in installments. The court may not establish a
       payment or performance schedule extending beyond the statutory maximum
       term of probation supervision that could have been imposed for the offense.
        Tenn. Code Ann. § 40-35-304(c) (2020) (emphasis added). “When statutory
language is clear and unambiguous, we must apply its plain meaning in its normal and
accepted use[.]” Carter v. Bell, 279 S.W.3d 560, 564 (Tenn. 2009). In my opinion, there
is nothing ambiguous about the phase “may permit payment or performance in
installments.” Unlike the mandatory language requiring the court to specify the amount
and time of payment, the statute expressly gives the trial court discretion to determine if
restitution should be paid in installments. The trial court specified the amount of restitution
at $5,500 and specified the time of payment as the term of the Defendant’s probated
sentence. The trial court followed the procedure and complied with the requirements of
section 40-35-304(c).
       In my opinion the October 1, 2020 amended judgments “decide[d] and dispose[d]
of the whole merits of the case leaving nothing for the further judgment of the court.”
Richardson v. Tenn. Bd. of Dentistry, 913 S.W.2d 446, 460 (Tenn. 1995) (quoting Saunders
v. Metro. Gov’t of Nashville & Davidson Cnty., 383 S.W.2d 28, 31 (Tenn. 1964)) (internal
quotation marks omitted). Therefore, the October 1, 2020 amended judgments were final
and we have jurisdiction to address the merits of this appeal.


                                           ____________________________________
                                           ROBERT L. HOLLOWAY, JR., JUDGE